Citation Nr: 1508390	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  11-20 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory disability, to include bronchitis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active service from December 1961 to December 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran had a hearing before the undersigned in August 2012.  A transcript of that proceeding has been associated with the claims file.

The case was previously remanded in June 2014.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims ("the Court") held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.
 
In a Board remand of June 2014 the AOJ was requested to contact all relevant federal records depositories to determine if additional service treatment records are available, to include hospitalization records from July 12, 1961 to August 1, 1961, and from August 6, 1961 to August 11, 1961, at the medical facilities at the U.S. Naval Training Center, San Diego, California.  The Board noted that the Veteran had stated he was hospitalized twice in service.  Moreover, his service treatment records noted he was admitted to "Decatur".  Additionally, the AOJ was requested that if such records were determined to be unavailable, a written record of this finding must be associated with the claims file and the Veteran had to be informed.

In August 2014, the Appeals Management Center (AMC) requested from the NPRC all of the service medical and dental treatment records, and the entire personnel file.  Additional copies of the service treatment records and the entire service personnel file were associated with the claim file.  In a response to the request, it was noted that all of the service treatment records had been forwarded to the AMC.  No additional attempts to obtain the outstanding records were made.  Specifically, there is no evidence that the AMC made a request for the records from the medical facilities at the U.S. Naval Training Center in San Diego, California, or even attempted to identify what "Decatur" was.  The Board notes that there are instances in which hospitalization records are not associated with a service treatment record, but rather remain within the hospital facility.  Additionally, no written record of the finding of unavailability was associated with the claim file and there is no letter informing the Veteran that the records had not been located.  Therefore, the Board finds that the RO did not comply with the Board's order and unfortunately, this case must be remanded once again.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to identify the medical facility noted as "Decatur" in the Veteran's service treatment records.  Thereafter, the AOJ should request from "Decatur" and all of the medical facilities at the U.S. Naval Training Center in San Diego, California, any hospitalization records from July 12, 1961 to August 1, 1961, and from August 6, 1961 to August 11, 1961, at the medical facilities at the U.S. Naval Training Center, San Diego, California.  

If such records are determined to be unavailable, a written record of this finding must be associated with the claims file and the Veteran must be informed and afforded an adequate time to respond.

2.  Upon completion of the foregoing, review the record to ensure all necessary development is complete, to include additional VA examination if deemed necessary. 

3.  Then, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

